Citation Nr: 0104719	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right below knee 
amputation secondary to frostbite.

2.  Entitlement to service connection for amputation of the 
left toes secondary to frostbite.

3.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for headaches secondary to a shell fragment wound 
has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from December 1943 to 
November 1945.

This appeal arises from a September 1998 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida which denied the appellant 
entitlement to service connection for below the knee 
amputation and amputation of the left toes secondary to 
frostbite; and from a January 1999 rating decision which, in 
pertinent part, denied reopening of the appellant's claim for 
entitlement to service connection for headaches secondary to 
a shell fragment wound, on the basis that new and material 
evidence sufficient to warrant reopening of his claim had not 
been submitted. 

In his December 1999 substantive appeal, the appellant 
requested a hearing before a traveling Member of the Board of 
Veterans' Appeals.  A hearing on appeal will be granted if 
the appellant or the appellant's representative expresses a 
desire to appear in person.  38 C.F.R. § 20.700(a) (2000).  

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing before a traveling Member of 
the Board of Veterans' Appeals.  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




